The appellants have filed an exhaustive argument with their motion for rehearing in this cause. This argument is based chiefly on the contention that the word "sentence" should be construed to mean "judgment of the court." Our attention is called to the fact that reference is frequently made to judgments of courts by the use of the word "sentence." This question was duly considered before the original opinion was passed and the conclusion was reached as therein expressed. The discussion could hardly be enlarged upon.
We concur in the statement that it is a duty of the courts to discover the intention of the legislature and construe its acts in accordance therewith. We frequently decline to follow the letter of the statute when it leads away from the true intent and purpose of the legislature, inconsistent with the general purpose of the act. We are, however, restricted to the act itself for the purpose of determining that intention. The demands of the time and the necessity for the passage of laws to meet emergencies can have no effect on the construction which the court must give. Sometimes we are aided by the emergency clause, but this cannot be inconsistent with the plain and unambiguous language of the act. The caption may embrace provisions which would be wise, but the body of the bill must so expand that idea as to make it in force. Furthermore, the express language of the bill itself cannot be effective under our constitution, as discussed in the original opinion, unless notice of all such provisions is contained within the caption. Appellants have overlooked the discussion of this phase of the question in the original opinion and would have us overlook some of these restrictions in order to construe the bill to be what in their opinion is a laudable purpose in its enactment. This Court has no power to do that. We think the original opinion has made clear our view on the subject and further discussion will not be necessary.
The argument is made, in behalf of appellants, for a holding that would permit county courts to place defendants on probation in order to "* * * settle and clarify all possible situations that could arise, and would be a marked advance of our jurisprudence, * * *." We are fully impressed that there is a necessity for a clarification of the act involved. We concede that it may be important to the proper order of social conduct that such *Page 523 
a law as contended for be upheld, but we are more impressed with the provisions of our constitution which vest the legislature with all law making power. We can construe the acts of the legislature but we cannot amend them.
Appellants' motion for rehearing is overruled.